 Case 7:20-cv-00008-O-BP Document 21 Filed 01/21/21                 Page 1 of 1 PageID 578



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

 MELISSA DAWN WILLIAMS,                         §
                                                §
         Plaintiff,                             §
                                                §
 v.                                             §    Civil Action No. 7:20-cv-00008-O-BP
                                                §
 ANDREW M. SAUL, Commissioner of                §
 Social Security Administration,                §
                                                §
         Defendant.                             §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 20), issued on December 30, 2020. No objections were filed, and the

Magistrate Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed

Findings, Conclusions, and Recommendation for plain error. Finding none, the undersigned

District Judge believes that the Findings and Conclusions of the Magistrate Judge are correct, and

they are accepted as the Findings and Conclusions of the Court.

        Accordingly, the Court REVERSES the Administrative Law Judge’s decision and

REMANDS this action to the Commissioner for further proceedings in accordance with this Order

and the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

        SO ORDERED on this 21st day of January, 2021.


                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE




                                                1
